DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites (in part):
… which is an absolute value of a difference in a 0 direction between an average value and a current value for the acceleration signal on the gravity axis selected by the first determination process … 

As “a 0 direction” (or similar) is not found anywhere else in the present disclosure, the Examiner is unable to determine what “a 0 direction” is in reference to. It is further noted that the Examiner reached out to the Applicant in an attempt to clarify the phrase (see Interview Summary).

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0030717 to AZAMI.

Regarding Claim 1, AZAMI discloses a traveling direction determination device that determines, using an acceleration sensor that generates acceleration signals indicating acceleration in three axial directions together with a direction of the acceleration, a traveling direction of a moving object mounted with the acceleration sensor, (As illustrated in section 1A of FIG. 1, with a short-side direction of a screen as an x axis, with a long-side direction of the screen as a y axis, and with a direction perpendicular to the screen as a z axis, the terminal apparatus 100 measures accelerations in the respective xyz-axis directions, for example. [¶ 0024] … the terminal apparatus 100 performs estimation processing. … the terminal apparatus 100 includes an acceleration sensor that detects accelerations on the terminal apparatus 100. The terminal apparatus 100 identifies a gravity direction in the vehicle coordinate system using an average of the accelerations detected in a certain state. The terminal apparatus 100 estimates a travel direction based on the identified gravity direction, that is, the travel direction of the vehicle C10 in the vehicle coordinate system from the accelerations that the acceleration sensor detects. [¶ 0027] … As illustrated in FIG. 2, the terminal apparatus 100 includes a communication unit 11, a storage unit 12, a plurality of acceleration sensors 13a to 13c (hereinafter, may collectively be referred to as an “acceleration sensor 13”), a GPS receiving antenna 14, an output unit 15, and a controller 16. [¶ 0029] … The controller 16 is implemented by causing a central processing unit (CPU) … or the like to execute various kinds of computer programs … stored in a storage apparatus within the terminal apparatus 100. [¶ 0033] … the terminal apparatus 100 identifies the gravity direction using the average of the accelerations detected in the certain state. The terminal apparatus 100 estimates the travel direction based on the identified gravity direction from the detected accelerations. The terminal apparatus 100 thus identifies the gravity direction from the average of the measured accelerations and estimates the travel direction based on the identified gravity direction from the measured accelerations without performing any complicated processing. [¶ 0095]) the traveling direction determination device comprising a determination unit that executes:
a first determination process, in which the determination unit selects, using the acceleration signals, any of the three axes as a gravity axis, the gravity axis being closest to an actual gravity direction of the moving object to determine a gravity direction of the moving object (the terminal apparatus 100 measures accelerations in the respective xyz-axis directions. [¶ 0024] … the terminal apparatus 100 performs estimation processing. First, the terminal apparatus 100 includes an acceleration sensor that detects accelerations on the terminal apparatus 100. The terminal apparatus 100 identifies a gravity direction in the vehicle coordinate system using an average of the accelerations detected in a certain state. The terminal apparatus 100 estimates a travel direction based on the identified gravity direction, that is, the travel direction of the vehicle C10 in the vehicle coordinate system from the accelerations that the acceleration sensor detects. [¶0027]); and
a second determination process, in which the determination unit selects either of the two axes excluding the axis selected as the gravity axis, as a travel axis, the travel axis being closest to an actual traveling direction of the moving object based on moving average values of the acceleration signals, to determine the traveling direction of the moving object (First, the detector 21 acquires accelerations from the acceleration sensor 13 (Step S201). An acceleration value that the acceleration sensor 13 measures is considered to contain noise. Given this situation, the detector 21 calculates an average of the measured accelerations for the respective acceleration sensors 13a to 13c using a method of moving average as one kind of a low-pass filter (Step S202). The method of moving average is a technique that, when there are pieces of data successively measured, calculates an average of a plurality of pieces of data last measured. [¶ 0041] … Consequently, it is estimated that the average and the direction of the detected accelerations are nearly the same as the value and the direction of the gravitational acceleration G. Given this situation, the terminal apparatus 100 calculates the average of the measured accelerations and can thereby identify the direction of the gravitational acceleration G (hereinafter, referred to as a “gravity direction”) in the terminal coordinate system. The gravity direction in the terminal coordinate system matches the gravity direction in the vehicle coordinate system, that is, the −X-axis direction and serves as an indicator identifying the installation attitude of the terminal apparatus 100, and thus the travel direction of the vehicle C10. [¶ 0049] … Given this situation, the estimating unit 24 executes processing illustrated in Steps S205 to S208 illustrated in FIG. 4 and thereby estimates the travel direction based on the gravity direction identified by the identifying unit 22 from the detected accelerations. First, the estimating unit 24 identifies a rotation angle about the Y axis and a rotation angle about the Z axis from the estimated gravity direction (Step S205). [¶ 0050] … As illustrated in section 1E of FIG. 1, the estimating unit 24 projects the measured acceleration onto the YZ plane perpendicular to the gravity direction and determines a direction P having the largest variation of accelerations to be the travel direction of the vehicle C10, that is, the −Z-axis direction, for example. As illustrated in FIG. 1F, when the direction P is estimated to be the −Z-axis direction, how the terminal apparatus 100 rotates about the up-and-down direction can be identified by the angle α between the Z axis and the z axis about the X-axis direction. [¶ 0055] … The terminal apparatus 100 calculates the average of the acceleration values detected until the certain time has elapsed or the average of the certain number of acceleration values successively detected and determines the calculated average to be the average of the detected accelerations. In other words, the terminal apparatus 100 smoothes the acceleration values that the acceleration sensor 13 detects using the method of moving average to reduce noise. Consequently, the terminal apparatus 100 can improve the accuracy of estimating the travel direction and the travel speed. [¶ 0101])

The Examiner notes that lacking an explicit definition to the contrary, a “moving average” (also commonly known as a “rolling average,” “running average” or similar) is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as a statistic that captures the average change in a data series over time. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims).
The Examiner further notes that this definition of “moving average” is consistent with e.g., ¶¶ 0056 – 0058, and 0062, more specifically:

Per e.g., ¶¶ 0056 – 0058 and as illustrated in Fig. 3 Steps S100-S102 a “moving average” is interpreted as an average of a “predetermined number of samples”

Per e.g., ¶ 0062 and as illustrated in Fig. 4A “moving averages” (e.g., Ax and Az) interpreted as an average of a “number of measurements”

The Examiner further notes that the horizontal axis (commonly the X-axis) of e.g., Fig. 4A labeled as a “number of measurements” is interpreted (although not explicitly specified) as samples/measurements as collected over time (e.g., the X-axis of Fig. 4A representing “time”). Therefore, “moving average values” is interpreted as consistent with Ax/Az of Fig. 4, or average values as collected over moving/sliding time window (vs. a fixed time window), i.e., collected over a “predetermined number of samples” and/or “number of measurements” and/or “predetermined number of times”) that “moves” (i.e., changes through time). The Examiner lastly notes that any moving/rolling/running average over a subset of data points collected at different points in time is interpreted as a “moving average” (e.g., no minimum number of data points are needed/specified and data points need not be contiguous by collection/sample times).

Regarding Claim 8, AZAMI discloses a mobile device comprising:
an acceleration sensor that generates acceleration signals indicating acceleration in three axial directions together with a direction of the acceleration; and the traveling direction determination device of claim 1.(The terminal apparatus includes an accelerometer that detects an axial acceleration based on the terminal apparatus, for example, and transforms the direction of the detected acceleration into a direction based on the travel direction of the vehicle based on the installation attitude of the terminal apparatus. [¶ 0008] … First, the following describes a concept of effects that a terminal apparatus 100 as an example of the estimation apparatus exhibits with reference to FIG. 1. FIGS. 1A to 1G are diagrams for illustrating an example of effects that a terminal apparatus according to an embodiment exhibits. The terminal apparatus 100 is a terminal apparatus such as a mobile terminal such as a smartphone, a tablet terminal, or a personal digital assistant (PDA) or a notebook personal computer (PC) and is a terminal apparatus that can communicate with a given server via a network N such as a mobile communication network or a wireless local area network (LAN), for example. [¶ 0020] … a method is considered that installs an acceleration sensor that measures an acceleration in the terminal apparatus 100 and estimates the position of the terminal apparatus 100 based on the acceleration that the acceleration sensor measures. [¶ 0023])

Regarding Claim 9, the features of Claim 9 are essentially the same as Claim 1 with the traveling direction determination device of claim 1 performing the Method of Claim 9. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over AZAMI in view of U.S. Patent Publication 2022/0113366 to PIPELIDIS et al. (hereinafter “PIPELIDIS”).

Regarding Claim 2, AZAMI discloses the traveling direction determination device of claim 1.
While AZAMI discloses determining the gravity direction by a sign of the acceleration signal (the terminal apparatus 100 includes an acceleration sensor that detects accelerations on the terminal apparatus 100. The terminal apparatus 100 identifies a gravity direction in the vehicle coordinate system using an average of the accelerations detected in a certain state. The terminal apparatus 100 estimates a travel direction based on the identified gravity direction, that is, the travel direction of the vehicle C10 in the vehicle coordinate system from the accelerations that the acceleration sensor detects. [¶ 0027] … First, the detector 21 acquires accelerations from the acceleration sensor 13 (Step S201). An acceleration value that the acceleration sensor 13 measures is considered to contain noise. Given this situation, the detector 21 calculates an average of the measured accelerations for the respective acceleration sensors 13a to 13c using a method of moving average as one kind of a low-pass filter (Step S202). The method of moving average is a technique that, when there are pieces of data successively measured, calculates an average of a plurality of pieces of data last measured. [¶0041]) AZAMI does not explicitly disclose, or is not relied on to disclose:
wherein the determination unit executes the first determination process by selecting, as the gravity axis, an axis corresponding to an acceleration signal with a largest absolute value among the acceleration signals and determining the gravity direction by a sign of the acceleration signal corresponding to the gravity axis that was selected

However, in the same field of endeavor PIPELIDIS teaches:
wherein the determination unit executes the first determination process by selecting, as the gravity axis, an axis corresponding to an acceleration signal with a largest absolute value among the acceleration signals and determining the gravity direction by a sign of the acceleration signal corresponding to the gravity axis that was selected (The initial direction module M4 may use the mobile device's 10 accelerometer and magnetometer to calculate the mobile device's 10 pose and later the rotation matrix, which includes the roll, pitch and yaw. Using the accelerometer, the mobile device's 10 pose can be extracted by calculating the direction of the gravity vector, which may be approximated during motion as the orientation of the acceleration sensor which measured the highest median value during a preceding measurement interval (e.g., the z-, x-, or y-axis of the device). Once the gravity vector has been calculated or estimated, the user's heading direction can be calculated. [¶ 0123] … The gravity direction may be approximated by the maximum value A.sub.m=max(A.sub.x; A.sub.y; A.sub.z), where A.sub.x, A.sub.y, A.sub.z, are the median accelerometer values during the sliding window along axes x, y and z respectively. [¶ 0124]. The Examiner notes that: 1) there is no claim or requirement for the largest, e.g., “peak” value; 2) as illustrated in Fig. 1B, not only is the “sign of the acceleration signal” (i.e., a “+” or “-“) simply a convention of the present invention based on the acceleration value having a direction (negative or positive), there is no claim or requirement to a specific “sign,” only that the gravity axis can be both/either positive (+) or negative (-) according to some unspecified reference.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of AZAMI with that of PIPELIDIS for advantage to provide a tracking strategy for a mobile device based on motion measurements of the device which can allow reducing a computational effort required to track the mobile device. (PIPELIDIS: ¶ 0007)

Regarding Claim 4, AZAMI discloses the traveling direction determination device of claim 1, wherein the determination unit executes the first determination process and the second determination process using the acceleration signals from the acceleration sensor.
While AZAMI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor PIPELIDIS teaches:
… in a case in which the moving object has performed a predetermined behavior (A context extraction module M2 can collect data from motion sensors 16 and location sensing assembly 18, and in particular from accelerometers, magnetometers and pressure sensors of the motion sensors 16, which is filtered and segmented for feature extraction, and extracted features may be classified by a classifier, e.g., a trained neural network to determine the current state of the mobile device 10, such as an activity the mobile device 10 is involved in (e.g., walking, climbing stairs, using an escalator, etc.). [¶ 0121])

Motivation to combine the teaching of AZAMI with that of PIPELIDIS given in Claim 2 above.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over AZAMI in view of U.S. Patent Publication 2013/0046505 to BRUNNER et al. (hereinafter “BRUNNER”).

Regarding Claim 6, AZAMI discloses the traveling direction determination device of claim 1.
While AZAMI discloses a resultant vector obtained by vectorially combining the acceleration signals in the three axial directions (As illustrated in section 1B of FIG. 1, a travel direction and a speed of a vehicle C10 that the user uses are represented by a vehicle coordinate system that designates a direction in which the vehicle travels as a Z axis and, on a plane perpendicular to the Z axis, designates a direction in which the vehicle while traveling turns left or right as a Y-axis direction, and designates an up-and-down direction of the vehicle as an X-axis direction. [¶ 0025]. AZAMI does not explicitly disclose, or is not relied on to disclose:
wherein the determination unit calculates an amount of change, from an average value, in a resultant vector obtained by vectorially combining the acceleration signals in the three axial directions, and re-executes the first determination process and the second determination process in a case in which the amount of change is outside a predetermined range centered on the average value

However, in the same field of endeavor, BRUNNER teaches:
wherein the determination unit calculates an amount of change, from an average value, in a resultant vector obtained by vectorially combining the acceleration signals in the three axial directions, and re-executes the first determination process and the second determination process in a case in which the amount of change is outside a predetermined range centered on the average value (A motion state may indicate that a mobile device is likely moving in some manner (e.g., a user of the mobile device may be walking, running, being transported, etc., while carrying the mobile device). Movement of a mobile device may, for example, be estimated to be along a particular direction of motion (e.g., a heading with respect to a reference frame, etc.). Thus, in certain instances, a motion state may, for example, indicate that a mobile device may be deviating (or may have recently deviated) from a particular estimated direction of motion, e.g., as might result from a turn to the left or right, and/or an increase or a decrease in an elevation. In certain instances, a motion state may, for example, also indicate or otherwise relate in some manner to an estimated position of the mobile device with respect to a user (e.g., based on a model of a user body). [¶ 0023]. The Examiner notes: 1) the claim element is essentially interpreted as when the amount of change of direction is a threshold amount from average, a re-determination of the gravity direction is triggered; and 2) the amount of change is outside a range can be interpreted as “any” non-zero amount (i.e., the predetermined amount is any detectable change))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of AZAMI with that of BRUNNER for advantage of various methods and apparatuses … that may be implemented, for example, in a mobile device to classify a motion state relative to a reference frame based, at least in part, on inertial sensor measurements. (BRUNNER: ¶ 0009)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over AZAMI in view of U.S. Patent Publication 2011/0306304 to FORUTANPOUR et al. (hereinafter “FORUTANPOUR”).

Regarding Claim 7, AZAMI discloses the traveling direction determination device of claim 1.
AZAMI discloses:
wherein the determination unit re-executes the first determination process and the second determination process in a case in which a number of times in which [a] direction has been continuously determined as the traveling direction in the second determination process is less than a predetermined number of times (The acceleration sensor 13 measures the magnitude and the direction of accelerations on the terminal apparatus 100 at certain time intervals (e.g., 5 ms). [¶ 0031] … Specifically, the detector 21 outputs an average of a plurality of acceleration values detected until a certain time has elapsed or an average of a certain number of acceleration values successively detected as a value of the average of the detected accelerations. The detector 21 determines an average of acceleration values that the acceleration sensor 13a has measured in a period from a time t−n to a time t to be an acceleration value that the acceleration sensor 13a has measured at the time t and determines an average of acceleration values that the acceleration sensor 13a has measured in a period from a time t−n+1 to a time t+1 to be an acceleration value that the acceleration sensor 13a has measured at the time t+1, for example. [¶ 0042]. While the Examiner notes that: 1) the claim element is interpreted that the determination unit stops re-executing determining once a single direction is determined a predetermined number of times (e.g., the “Y” branch of step S109 of Fig. 3 of the present disclosure) - it is unclear IF the determination unit ever restarts executing: 2) acceleration values measured at a known rate over a known period of time yields a known number of determined values of direction; and 3) consistent with ¶ 0010 of the present published Specification, a travel direction is interpreted as that output from an acceleration sensor that generates acceleration signals indicating acceleration in three axial directions together with a direction of the acceleration sensor.)

While AZAMI does not disclose, or is not relied on to disclose, in the same field of endeavor, FORUTANPOUR teaches:
… a number of times in which one direction has been continuously determined as the traveling direction (one or more signal processing techniques may be used to correlate signals from sensors with a particular pre-defined signal pattern or signature indicating a substantial or significant likelihood that a mobile device is being put into use (e.g., removed from a pocket, picked up from a table, etc.), as previously mentioned. Such technique(s) may help to eliminate or reduce false positives and/or negatives in initiating a performance of a particular action by mobile device 108. For example, a signal measurement of acceleration followed by a signal measurement of luminous activity or brightness observed within a certain time period by an ambient light detector may comprise such a signal pattern or signature, though claimed subject matter is not so limited. As a way of illustration, a user, having mobile device 108 in a pocket or purse (e.g., in a dark area), for example, may reach towards the device in an attempt to put it into use in a context of a particular user-device interaction, such as making a call, checking an e-mail, accessing a web site, etc. An accelerometer may sense an upward motion that may be sufficiently continuous in one direction so as to exceed a pre-defined or pre-determined (e.g., by a user, service provider, manufacturer, etc.) threshold value. An accelerometer activity may be measured and, if followed by an increase in luminous activity exceeding a threshold value, for example, mobile device 108 may recognize such a correlation of a signal pattern or signature and may detect or infer that a particular condition has occurred. [¶ 0069)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of AZAMI with that of FORUTANPOUR for advantage where a three-dimensional (3D) accelerometer may sense, and/or provide measurements to indicate a motion in three-dimensional space along X, Y, and Z axes and/or may observe the direction of gravity to estimate roll and pitch. (FORUTANPOUR: ¶ 0063)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644